IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





				   	NO. WR-63,763-02		



EX PARTE TOM DELAY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM TRAVIS COUNTY



 The order was delivered per curiam.  Keller, P.J. dissenting.  Womack, J.,
not participating.

ORDER



 Tom DeLay has filed pleadings seeking habeas corpus relief.  It is ordered that the State may
respond to these pleadings no later than one week from the date of this order.

DELIVERED: December 27, 2005
DO NOT PUBLISH